Case: 20-10265     Document: 00515902390         Page: 1     Date Filed: 06/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-10265                            June 16, 2021
                               Conference Calendar                       Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anne Victoria McLean,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CR-79-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Anne Victoria McLean has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). McLean has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10265     Document: 00515902390          Page: 2   Date Filed: 06/16/2021




                                   No. 20-10265


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
         Our review has detected a clerical error in the written judgment. The
   judgment refers to the offense of conviction as “Possession With Intent To
   Distribute Fifty Grams Or More Of Methamphetamine,” but the record
   reflects that McLean was charged with and pleaded guilty to possession with
   intent to distribute 50 grams or more of a mixture or substance containing a
   detectable amount of methamphetamine.            See 21 U.S.C. § 841(a),
   (b)(1)(B)(viii). Accordingly, we REMAND for the limited purpose of
   correction of the clerical error in the written judgment in accordance with
   Federal Rule of Criminal Procedure 36.




                                        2